DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed April 28, 2022.  Claims 1-20 are currently pending.

Response to Arguments
Applicant’s arguments, see amendments, arguments and terminal disclaimer, filed April 28, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The double patenting rejection of 1-20 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on April 28, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10672813 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art of record individually or in combination fails to teach a solid-state imaging device as claimed, comprising; a first pixel, including: a first microlens that condenses light; a first photoelectric conversion unit that receives the light condensed by the first microlens to generate a first electrical signal according to an amount of received light; and more specifically in combination with a first light shield provided between the first photoelectric conversion unit and the first microlens, wherein the first light shield comprises an edge positioned over a light receiving surface of the first photoelectric conversion unit approximately along a first radiation ray extending from an optical axis center of a light receiving surface of the solid-state imaging device; and a second pixel adjacent to the first pixel in a first direction, the second pixel including: a second microlens that condenses light; a second photoelectric conversion unit that receives the light condensed by the second microlens to generate a second electrical signal according to an amount of received light; and a second light shield provided between the second photoelectric conversion unit and the second microlens, wherein the second light shield comprises an edge positioned over a light receiving surface of the second photoelectric conversion unit approximately along a second radiation ray extending from the optical axis center of the light receiving surface of the solid-state imaging device, wherein a first area of the first light shield that covers a part of the first pixel is based on a first distance from the optical axis center to the first pixel, and wherein a second area of the second light shield that covers a part of the second pixel is based on a second distance from the optical axis center to the second pixel, wherein a size the first area is different from a size the second area due to a difference between the first distance and the second distance.
Claims 2-10 are allowed because of their dependency on claim 1.
In regards to claim 11, the prior art of record individually or in combination fails to teach an imaging apparatus as claimed, comprising: a solid-state imaging device including: a first pixel, including: a first microlens that condenses light; a first photoelectric conversion unit that receives the light condensed by the first microlens to generate a first electrical signal according to an amount of received light; and more specifically in combination with a first light shield provided between the first photoelectric conversion unit and the first microlens, wherein the first light shield comprises an edge positioned over a light receiving surface of the first photoelectric conversion unit approximately along a first radiation ray extending from an optical axis center of a light receiving surface of the solid-state imaging device; and a second pixel adjacent to the first pixel in a first direction, the second pixel including: a second microlens that condenses light; a second photoelectric conversion unit that receives the light condensed by the second microlens to generate a second electrical signal according to an amount of received light; and a second light shield provided between the second photoelectric conversion unit and the second microlens, wherein the second light shield comprises an edge positioned over a light receiving surface of the second photoelectric conversion unit approximately along a second radiation ray extending from the optical axis center of the light receiving surface of the solid-state imaging device, wherein a first area of the first light shield that covers a part of the first pixel is based on a first distance from the optical axis center to the first pixel, and wherein a second area of the second light shield that covers a part of the second pixel is based on a second distance from the optical axis center to the second pixel, wherein a size of the first area is different from a size of the second area due to a difference between the first distance and the second distance.
Claims 12-20 are allowed because of their dependency on claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER D BENNETT/Examiner, Art Unit 2878